DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          DERRICK LEVI CLAY,
                              Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                    Nos. 4D20-2291 and 4D20-2400

                                [May 6, 2021]

   Consolidated appeals from the Circuit Court for the Nineteenth Judicial
Circuit, Okeechobee County; Michael C. Heisey, Judge; L.T. Case Nos.
472008CF000375A,      472020CF000446A,        472020CF000238A,       and
472020CF000572A.

   Carey Haughwout, Public Defender, and Mara Herbert, Assistant Public
Defender, West Palm Beach, for appellant.

   Derrick Levi Clay, Florida City, appellant.

   No appearance filed for appellee.

PER CURIAM.

   Affirmed.

GROSS, KLINGENSMITH and ARTAU, JJ., concur.

                           *           *         *

    Not final until disposition of timely filed motion for rehearing.